DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "524" and "526" have both been used to designate sizing indicators
reference characters "701" and "710" have both been used to designate sizing indicators
reference characters "732" and "734" have both been used to designate a slip and cut
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “116” has been used to designate both mechanical fastening elements and sizing indicators  
reference character “300” has been used to designate both a disposable incontinence brief and an absorbent article   
reference character “526” has been used to designate tear points and sizing indicators  
reference character “710” has been used to designate both a right side panel and an outer layer 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
116
306
418
420
510
511
515
610
614
626
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
201
402
404
406
419
421
502
504
513
519
521
522
528
602
604
619
621
719
721
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the first portion
 the second portion
the first side longitudinal edge
the chassis first portion first side longitudinal edge
the chassis second portion first side longitudinal edge
the chassis first portion second side longitudinal edge
the chassis second portion second side longitudinal edge
must be shown or the features canceled from the claims.  No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 3, 6-7 are objected to because of the following informalities:  there are several occurrences of the word “forth” in the claims.  This appears to by a typographical error and the word “fourth”” is suggested.
  Appropriate clarification and/or correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 8 and 11, the claims require that the first side panel include additional elements, (i.e., a tear line and sizing indicators, respectively) which contradicts the “consisting of” language in independent claim 1.  As such, for examination purposes of the claims, the claims will be interpreted and/or examined with the scope of allowing for the inclusion of additional elements as illustrated and further claimed by applicant in dependent claims 8 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaVon et al. (US 2011/0178485).
With reference to claim 18, LaVon discloses an absorbent article (10) comprising: 
a chassis (100) comprising an outer layer (83), an absorbent layer (200) and an inner layer (81), the chassis further comprising: 
a first portion (36) having a first side longitudinal edge and a second side longitudinal edge (see annotated figure 1 above), 
a second portion (38) having a first side longitudinal edge and a second side longitudinal edge (see annotated figure 1 above), and 
a crotch portion (37) extending between the first (36) and second (38) portions, wherein a portion of the chassis (200) is configured to absorb fluids [006-0070]; 

wherein the side panel front part and rear part are connected by overlapping the front and rear parts at an attachment area  (53a, 54a, 56a) as shown in figures 26 above.
With respect to claim 19, LaVon discloses an absorbent article wherein the side panel comprises a cohesive material as set forth in [0046]. 
Regarding claim 20, LaVon discloses an absorbent article wherein the front part and rear part are connected by engagement of the cohesive material of the front part (54a, 56a) with the cohesive material of the rear part (56a, 53a) as shown in figure 26. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (US 2011/0178485) and further in view of Himmelberger et al. (US 2016/0168433).
With reference to claim 1, LaVon et al. (hereinafter “LaVon”) discloses an absorbent article (10) comprising: 

a first portion (36) having a first side longitudinal edge and a second side longitudinal edge (see annotated figure 1 below), 
a second portion (38) having a first side longitudinal edge and a second side longitudinal edge (see annotated figure 1 below), and 
a crotch portion (37) extending between the first (36) and second (38) portions, wherein a portion of the chassis (200) is configured to absorb fluids [006-0070]; 
a first side panel (189a) which may comprise cohesive material [0046] and extends transverse to the chassis first portion first side longitudinal edge (189a top) and the chassis second portion first side longitudinal edge (189a bottom) as shown in figure 1 below); 
a second side panel (189b) extending transverse to the chassis first portion second side longitudinal edge (189b top) and the chassis second portion second side longitudinal edge (189b bottom) as shown in figure 1, 
wherein the first and second side panels and first and second portions form a waist opening (60) and first and second leg openings (62); and 
wherein the first side panel is separable into a third side panel and a fourth side panel, wherein the first and third side panels are reconnected by overlapping the front and rear parts at an attachment area (53a, 54a, 56a) as shown in figures 26 below.
The difference between LaVon and claim 1 is the provision that the first panel consists of cohesive material.

It is also noted that LaVon discloses that the fastening component may include one of the several types of fasteners which includes cohesive material as set forth in [0046].
Nevertheless, Himmelberger et al. (hereinafter “Himmelberger”) teaches analogous art directed to a cohesive fastening device useful in hygiene absorbent products [0002-0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the side panels of LaVon as consisting of a cohesive material in order to ensure that no portion the fastener adheres to any foreign materials which would degrade the reliability of the fastener as taught by Himmelberger in [003-004].   
As to claim 2, LaVon discloses an absorbent article wherein the first and second side panels are extensible as set forth in at least [0066] where LaVon discloses that the entire absorbent article may be extensible.





[AltContent: arrow][AltContent: textbox (first longitudinal side edge)][AltContent: arrow][AltContent: textbox (second longitudinal side edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second longitudinal side edge)][AltContent: arrow][AltContent: textbox (first longitudinal side edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    903
    826
    media_image1.png
    Greyscale





[AltContent: textbox (first side panel)][AltContent: arrow][AltContent: textbox (fourth side panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (third side panel)]
    PNG
    media_image2.png
    881
    1009
    media_image2.png
    Greyscale








With reference to claim 3, LaVon discloses an absorbent article wherein the third side panel and fourth side panel are connected in an initial state (i.e., closed configuration as shown in figure 21) by overlapping of the front and rear parts at an attachment area (53a, 54a, 56a) and are separable in a subsequent state by detaching the overlapping portion of the third side panel and the fourth side panel as shown on the left side of figure 26 above. 
As to claim 4, LaVon discloses an absorbent article further comprising one or more bonds (53a, 54a, 56a) formed in the attachment area when the third and fourth side panels are in the initial state as shown on the right side of figure 26 above.
With reference to claim 5, LaVon discloses an absorbent article wherein the one or more bonds comprise bonds formed from one or more bond type from the group consisting of adhesive, welding, ultrasonic bonding and mechanical attachment as set forth on [0046]. 
With respect to claims 6-7, LaVon in view of Himmelberger teach the invention substantially as claimed.
LaVon discloses that the third side panel is separable/torn [0093] from the fourth side panel as shown in annotated figure 26 above.
The difference between LaVon and claims 6-7 is the explicit recitation that the third side panel and fourth side panel are integrally formed in an initial state. 

As to claim 8, LaVon discloses an absorbent article wherein the first side panel further comprises a tear line (59) as set forth in [0093-0094]. 
With respect to claim 9, LaVon in view of Himmelberger teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between LaVon and claim 9 is the explicit recitation that the tear line comprises a line of perforations. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tear line of LaVon with perforations as claimed because LaVon discloses that the separation zone may include a notch (defined as a score) or a notched portion [0105], and intends for the tear line to be configured to be broken, separated or severed easily as set forth in [0104]. As such, the substitution of one type of scored means (i.e., notch vs perforation) for the same purpose of providing an easier separation means is within the level of ordinary skill in the art.
With respect to claim 10, LaVon in view of Himmelberger teach the invention substantially as claimed as set forth in the rejection of claim 1.


The difference between LaVon and claim 10 is the explicit recitation that the tear line comprises a portion of the side panel having a lower tensile strength than a remainder of the side panel. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the portion of the side panel having the tear line with a lower tensile strength than a remainder of the side panel in order to minimize the level of tensile force required to tear open or separate the pant as taught by LaVon in [0093]. 
With respect to claim 11, LaVon in view of Himmelberger teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between LaVon and claim 11 is the explicit recitation that the first side panel and the second side panel each comprise sizing indicators. 
LaVon discloses first and second side panels which may include a separation zone where the article may be separated in more than one place (see the last five lines of [0094]). Additionally, LaVon discloses that these separation lines/zones may include sewed bonds [0097], zone locators, visual signals, graphics [0099], any suitable indicia [0102] and/or notches [0105]. The separation zone(s) of LaVon serve the same purpose as the sizing indicators of the instant application (i.e., the indicators provide visual signals offering suggested tear points) as set forth in [76] of the instant specification.

With respect to claim 12, LaVon in view of Himmelberger teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between LaVon and claim 12 is the explicit recitation that the sizing indicator comprises a perforation. 
It would have been obvious to one of ordinary skill in the art at the time the separation line/zone (i.e., sizing indicator) of LaVon with perforations as claimed because LaVon discloses that the separation zone may include a notch (defined as a score) or a notched portion [0105], and intends for the tear line to be configured to be broken, separated or severed easily as set forth in [0104]. As such, the substitution of one type of scored means (i.e., notch vs perforation) for the same purpose of providing an easier separation means is within the level of ordinary skill in the art.
With reference to claim 13, LaVon discloses an absorbent article wherein the sizing indicator comprises a visual indicia as set forth in [0099]. 
As to claims 14-15, LaVon discloses an absorbent article wherein the first side panel sizing indicator (59a) is complementary to and substantially symmetrical the second side panel sizing indicator (59b) as shown in figure 10. 

With respect to claim 16, LaVon in view of Himmelberger teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between LaVon and claim 16 is the explicit recitation that the sizing indicators comprise a tear point and a landing zone. 
LaVon includes sizing indicators which include a tear point (59, 59a, 59b) as set forth in the rejection of claim 11. LaVon also provides the article with complementary fasteners (56a,56b) that serve as landing zones as shown in figure 26.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide both disclosed elements as part of the sizing indicator if desired since both elements work in combination to provide the article with the desired indicator and the inclusion of both elements cited separately to be considered as one indicator is considered to be within the level of ordinary skill in the art.
With respect to claim 17, LaVon in view of Himmelberger teach the invention substantially as claimed as set forth in the rejection of claim 1.
LaVon includes sizing indicators which include a tear point (59, 59a, 59b) as set forth in the rejection of claim 11. LaVon also provides the article with complementary fasteners (56a,56b) that serve as landing zones as shown in figure 26.

The difference between LaVon and claim 17 is the explicit recitation that the first side panel is torn by hand.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to tear the side panel by hand as claimed because LaVon anticipates that the caregiver will tear the separation zone [0099] and absent any disclosure of using an accessory to tear the region, one of ordinary skill in the art could reasonably presume that a caregiver will use hands to tear the region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/773,775 (reference application). Although the claims at issue are not identical, they both the instant application and the reference application are directed to an absorbent article including separable side portions which are reconnectable.
The limitations of claim 1 of the instant application can be found in claim 1 of the reference application.
The limitations of claim 2 of the instant application can be found in claim 4 of the reference application.
The limitations of claim 3 of the instant application can be found in claim 1 of the reference application.
The limitations of claim 5 of the instant application can be found in claim 18 of the reference application.
The limitations of claim 7 of the instant application can be found in claim 2 of the reference application.
The limitations of claim 11 of the instant application can be found in claim 8 of the reference application.
The limitations of claim 12 of the instant application can be found in claim 9 of the reference application.
The limitations of claim 13 of the instant application can be found in claim 10 of the reference application.
The limitations of claim 14 of the instant application can be found in claim 11 of the reference application.
The limitations of claim 15 of the instant application can be found in claim 12 of the reference application.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando et al. (US 5,370,634) discloses a disposable diaper with refastenable split portion fasteners
Datta et al. (US 2002/0165514) disclose a prefastened absorbent article including tearable portions and refastenable fasteners.
Long et al. (US 2015/0272788) discloses a disposable absorbent article having tear away sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781